Citation Nr: 0502721	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran claims an initial rating in excess of 30 percent 
for service-connected PTSD.  Essentially, he contends his 
current disability is more severe than contemplated by the 30 
percent rating currently assigned under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2004).  

Of record is an addendum to a September 1996 VA medical 
examination.  The examiner notes contacting the veteran's 
primary therapist to obtain an opinion on the status of the 
veteran's condition.  The examiner noted that the primary 
therapist reported that the veteran had revealed he always 
carried a weapon, had discharged the weapon after awaking 
from war-related nightmares, and had built a "bunker" 
dwelling in the basement of his home.  

Additionally, the therapist reported that the veteran's 
extreme paranoia had forced him to avoid situations where he 
was exposed to large numbers of people.  Although reports 
from this examiner can be found in the claims folder, they 
are not reports of recent treatments.  

A June 1998 VA examination diagnosed the veteran with 
antisocial personality disorder and alcohol dependence and 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 50.  

The most recent VA medical examination, dated in February 
2003, diagnosed the veteran with chronic, moderately severe 
PTSD, alcohol and marijuana dependence, adjustment disorder 
with mixed anxiety and depressed mood, as well as antisocial 
personality disorder, combat related trauma, and a GAF score 
of 55.  

The VA examiner listed objective findings of flashbacks, 
nightmares, isolation, suicidal ideation and unemployability.  
The veteran's affect was noted as appropriate, and he was 
found to be oriented to time, place and person.  

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

Under VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

The Board finds it necessary to obtain any treatment records 
and opinion reports from the primary therapist, not already 
found in the claims folder, referred to in the September 1999 
report.  

In addition, the Board finds that another VA psychiatric 
examination is warranted in order to determine the current 
severity of the service-connected PTSD.  

While this case is in remand status, the RO should also 
ensure that the most recent VA and private treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his service-connected PTSD.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  Specifically, the RO should take all 
indicated action in order to obtain any 
additional treatment records and copies 
of the reports from the private therapist 
referred to in the September 1996 VA 
examination addendum, not already 
associated with the claims file.  

3.  The RO should make arrangements for 
the veteran to be afforded another VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The examination report should 
include a detailed account of all 
pathology found to be present, and should 
be discussed in terms consistent with the 
diagnostic criteria found in 38 C.F.R. 
§ 4.130, DC 9411.  The psychiatrist 
should describe how the symptoms of PTSD 
affect the appellant's social and 
industrial capacity.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code 
assigned.  The entire claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should make a notation in 
his/her report to that effect.  

4.  Following completion of all indicated 
development, the RO should then 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


